-
                                                                           Elltern mstr1at of Xentuaky
                                                                                  FILED
                              UNITED STATES DISTRICT COURT                       MAY - 6 2016
                              EASTERN DISTRICT OF KENTUCKY
                                                                                   AT LEXINGTON
                                                                                 ROBERT R. CARR
                                     GENERALORDER16~4                        CLERK U.S DISTRICT COURT


                                                              )
    IN RE: Disclosure of Contact Information                  )      STANDING ORDER
                                                              )


          The Court enters this general order for pro se actions . In order to better enable
    the Court to contact non-prisoner pro se litigants, it is ORDERED as follows:

          1) Disclosure of Contact Information; Sanctions .                  In addition to the
              requirements of LR 5.1 (a) , all pro se litigants must include , if available, in the
              caption of the litigant's first filing , the litigant's current telephone number,
              residential address , and, if different, mailing address. Failure to provide the
              required address and telephone information upon request may result in the
              dismissal of the litigant's case or other appropriate sanctions.

          2) Notification of Change in Address; Sanctions.             All pro se litigants must
              provide written notice of a change of residential address , and if different,
              mailing address , to the Clerk and to the opposing party or the opposing
              party's counsel. Failure to notify the Clerk of an address change may result in
              the dismissal of the litigant's case or other appropriate sanctions .

          3) Effective immediately, the Clerk is DIRECTED to file a copy of this Order in all
              non-prisoner pro se actions upon filing of the initiating document or at any
             time a self-represented non-prisoner party lists his or her name on a pleading ,
              motion , or other paper.

                     Dated this 6th day of May, 2016.




                                               Kar         !dwell,    ief Judge
                                               Unite      es District Court
                                               Eastern District of Kentucky
